Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and device of detecting objects. The closest prior art, Takahashi et al. (USPAP       2010/0260,377), shows a similar system, in which, with a camera of a vehicle, capturing a series of images including a first image at a first time and a second image at a second time after the first time; determining a plurality of corresponding feature pairs, wherein each one of the corresponding feature pairs respectively consists of corresponding first and second features in the first and second images (Please note, paragraph 0014. As indicated the mobile detector 1 includes: a virtual plane image generating device 101 which generates a virtual plane image by mapping each pixel within an image obtained by the camera onto a virtual plane on a real world parallel to a traveling direction of a mobile, such as a vehicle, installing the camera 3; and a mobile detecting device 102 which relates each of points on two virtual plane images which are generated at two different times, obtains a shift amount between corresponding points, and detects the detection target mobile based on an arrangement of the points whose shift amounts are equal). However, Takahashi et al. fail to address: “for establishing a plurality of spatial planes, wherein each respective spatial plane of the plurality of the spatial planes is established respectively by associating, with the respective spatial plane, a plurality of adjacent feature pairs among the corresponding feature pairs, wherein the plurality of the spatial planes includes at least one back plane extending normal to a longitudinal direction of the vehicle and/or at least one ground plane extending horizontally, and wherein the plurality of the spatial planes may optionally additionally include at least one side plane extending vertically and along the longitudinal direction of the vehicle and detecting objects in the series of images, taking into account and dependent on the spatial planes that have been established”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, March 14, 2021